September 2, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (U.S. Patent Application Publication No. 2013/0198961 A1) in view of Lampel (U.S. Patent No. 6,625,830 B2) and Boren et al (U.S. Patent No. 7,717,520 B2).

    PNG
    media_image1.png
    177
    176
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    167
    276
    media_image2.png
    Greyscale

Davis et al teach the structure substantially as claimed a cushion comprising a breathable cushion, comprising a thigh support portion, a hip support portion, and a waist and back support portion: wherein the thigh support portion comprises thigh support structures 123, 125; hip support structures 122, 124; and a waist and back support portion; wherein a thickness of at least part of the thigh support portion is greater than a thickness of the hip support portion; wherein a ved surface but does not teach that the thigh supports, the hip support, and the waist and back supports have opening structures.  

    PNG
    media_image3.png
    162
    238
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    189
    348
    media_image4.png
    Greyscale

However, Lampel teach the concept of making a support that has opening structures in the form of honeycomb openings.
	
    PNG
    media_image5.png
    289
    436
    media_image5.png
    Greyscale

Boren et al also teach the concept of making a support 124 that has opening structures in the form of honeycomb openings. As both Lampel and Boren et al show, the concentration of openings can vary.  It would have been obvious and well within the level of ordinary skill in the art to modify the cushion, as taught by Davis et al, to include openings in the form of a .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (U.S. Patent Application Publication No. 2013/0198961 A1) in view of Lampel (U.S. Patent No. 6,625,830 B2) and Boren et al (U.S. Patent No. 7,717,520 B2), as applied to claim 1 above, and further in view of Chan (U.S. Patent No. 9,609,951 B2).
	Davis et al in view of Lampel and Boren et al teach the structure substantially as claimed but does not teach a plurality of longitudinal through-holes longitudinally passing therethrough the cushion.

    PNG
    media_image6.png
    167
    210
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    161
    212
    media_image7.png
    Greyscale

However, Chan teaches a similar cushion with teach a plurality of longitudinal through-holes 114 longitudinally passing therethrough the cushion; the through-holes passing through the thigh support portion and the hip support portion.  It would have been obvious and well within the level of ordinary skill in the art to modify the cushion, as taught by Davis et al in view of Lampel and Boren et al, to include through-holes, as taught by Chan, since the through-holes .

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (U.S. Patent Application Publication No. 2013/0198961 A1) in view of Lampel (U.S. Patent No. 6,625,830 B2) and Boren et al (U.S. Patent No. 7,717,520 B2), as applied to claim 1 above, and further in view of Siekman et al (U.S. Patent No. 9,763,522 B2).
	Davis et al in view of Lampel and Boren et al teach the structure substantially as claimed but does not teach than an upper surface of the hip support portion further comprises a plurality of protrusion portions.

    PNG
    media_image8.png
    184
    335
    media_image8.png
    Greyscale

However, Siekman et al teaches a similar cushion that has an upper surface of the hip support portion further comprises a plurality of protrusion portions 212. Siekman et al also teaches that the cushion is integrally formed using a thermoplastic elastomer material. It would have been obvious and well within the level of ordinary skill in the art to modify the cushion, as taught by Davis et al in view of Lampel and Boren et al, to include a plurality of protrusion portions on an upper surface of the cushion, as taught by Siekman et al, since the protrusions would  provide a desirable additional tactile characteristic to cushion 200 and are thought to stimulate nerve activity and improved blood circulation in the portion of a person's body placed in contact with them.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structure and concepts similar to those of the present invention.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636